Action to recover damages for personal injuries. Order granting conditionally appellant’s motion to dismiss the action for failure to prosecute modified by striking from the order everything following the word “ granted.” As thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. No sufficient excuse for the delay of more than three years after joinder of issue was given, and the motion should have been granted unconditionally. (Rosenberg v. Pubnico Realty Corp., 258 App. Div. 1090.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.